Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 05 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,911,647 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach the vehicular camera of independent claim 1, the vehicular camera of independent claim 19, and the vehicular camera of independent claim 24.  The prior art is particularly deficient regarding the specific details of the coefficients of thermal expansion in conjunction with the structure of the circuit board allowing a fastener to pass through an oversized hole greater than a corresponding cross dimension of the fastener, as outlined in claims 1, 19, and 24.  Claims 2-18, 20-23, and 25-28 are dependent upon claims 1, 19, and 24, and therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199. The examiner can normally be reached Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482